                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   SHAI BERNARDO AKEBU-LAN,                                 No. C 18-6010 WHA (PR)
                                                                         10                   Plaintiff,                               ORDER DENYING MOTION TO
                                                                                                                                       ALTER OR AMEND JUDGMENT
                                                                         11     v.
United States District Court




                                                                              C. KOENIG; Z. BROWN; C.                                  (ECF No. 61)
                               For the Northern District of California




                                                                         12
                                                                              BRAVO; M. DAGUIO,
                                                                         13
                                                                                              Defendants.
                                                                         14                                           /
                                                                         15
                                                                                       Plaintiff, a California state prisoner, filed this pro se civil rights case under 42 U.S.C. §
                                                                         16
                                                                              1983 alleging that defendants violated his constitutional rights. Certain claims were dismissed
                                                                         17
                                                                              upon initial review, but his claims against defendants Z. Brown, C. Bravo, and M. Daguio
                                                                         18
                                                                              (“defendants”) for raping him and interfering with his mail were found cognizable. Defendants’
                                                                         19
                                                                              motion for judgment on the pleadings and for summary judgment was granted based upon claim
                                                                         20
                                                                              preclusion as to the rape claim and exhaustion as to the mail interference claim, and plaintiff’s
                                                                         21
                                                                              motion to compel was denied for failing to meet and confer or to show that any missing
                                                                         22
                                                                              discovery was necessary to oppose defendants’ motions. Judgment was entered in defendants’
                                                                         23
                                                                              favor.
                                                                         24
                                                                                       Plaintiff has filed a motion to alter or amend the judgment under Rule 59(e) of the
                                                                         25
                                                                              Federal Rules of Civil Procedure. In the Northern District of California, no motion for
                                                                         26
                                                                              reconsideration may be brought without leave of court. See Civil L.R. 7-9(a). Plaintiff has not
                                                                         27
                                                                              sought or obtained such leave. His present motion is construed as a motion for leave to file his
                                                                         28
                                                                              motion under Rule 59(e). Under Civil Local Rule 7-9, the moving party must specifically
                                                                          1   show: (1) that at the time of the motion for leave, a material difference in fact or law exists from
                                                                          2   that which was presented to the court before entry of the interlocutory order for which the
                                                                          3   reconsideration is sought, and that in the exercise of reasonable diligence the party applying for
                                                                          4   reconsideration did not know such fact or law at the time of the interlocutory order; or (2) the
                                                                          5   emergence of new material facts or a change of law occurring after the time of such order; or (3)
                                                                          6   a manifest failure by the court to consider material facts which were presented to the court
                                                                          7   before such interlocutory order. See Civil L.R. 7-9(b).
                                                                          8          Plaintiff has not shown a difference in law or facts from those that were presented prior
                                                                          9   to ruling on defendants’ motion that plaintiff did not know about despite his due diligence, a
                                                                         10   change in material facts or a change of law after defendants’ motion was ruled upon, or that the
                                                                         11   ruling was made despite a failure to consider material facts. Plaintiff does not address the
United States District Court
                               For the Northern District of California




                                                                         12   grounds upon which the motion for judgment on the pleadings was granted, namely claim
                                                                         13   preclusion. Additionally, plaintiff does not dispute that his mail interference claim was not
                                                                         14   exhausted, but instead argues that non-exhaustion should be excused because of inadequacy,
                                                                         15   futility, or danger. He has not shown grounds for such excuses, nor has he shown why he did
                                                                         16   not or could not raise these arguments in his briefing on defendants’ motion. Lastly, plaintiff
                                                                         17   has not shown that the motion to compel was wrongly decided. Accordingly, plaintiff is
                                                                         18   DENIED leave to file a motion for reconsideration, and his motion to alter or amend the
                                                                         19   judgment is DENIED.
                                                                         20          IT IS SO ORDERED.
                                                                         21   Dated: March 4          , 2020.
                                                                                                                            WILLIAM ALSUP
                                                                         22                                                 UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               2
